El Juez Asociado Señor Aldrey,
emitió la opinión del tribunal.
Esta apelación lia sido interpuesta contra resolución del tribunal inferior que negó la expedición de un auto de cer-tiorari solicitado por el. apelante.
Se alegó en la solicitud para el auto de certiorari que el peticionario demandó en la corte municipal de San Juan, sec-ción primera, a Julio Gómez en cobro de pesos, habiendo sido hecho el emplazamiento al demandado por una persona particular y que después de enterado del contenido de la demanda se negó a recibirla: que registrada por el Secreta-rio sentencia en rebeldía del demandado y después de haber sido librada orden para ejecutarla el demandado solicitó de la corte municipal que dejara sin efecto su rebeldía y la sen-tencia, fundándose en que no tuvo conocimiento del pleito hasta que fué notificado de que se iban a vender sus bienes para cumplir la sentencia recaída y en que nunca recibió copia de la demanda ni fué notificado de ella en forma al-*445guna, y presentó con esa moción excepciones previas y una contestación a la demanda: que el día señalado para la vista de esa moción se opuso a ella el demandante y presentó las declaraciones de varios testigos las cuales fueron notificadas con copia al demandado, resultando de esas declaraciones que el demandado fué requerido por carta por el abogado Enrique Campillo para el pago de la deuda, que le fué en-tregada copia de la demanda y del emplazamiento, que, des-pués se negó a recibir la demanda por lo que fué dejada en el suelo, y que a pesar de que el demandado había negado el recibo de las cartas que le había escrito el abogado Cam-pillo, había manifestado al demandante que las había reci-bido pero que no tenía nada que arreglar con dicho abogado admitiendo, además, que había recibido la copia de la de-manda pero que creyó que no era necesario comparecer ante la corte y que le pidió al demandante una rebaja en la deuda y que levantara el embargo; que el demandado no presentó declaración alguna en contra de las del demandante pero en su alegato dice bajo juramento que no rehusó maliciosa-mente el recibo de los documentos que le entregara una persona particular a quien se encargó el diligenciamiento sino que habiendo recibido días antes una carta del Ledo. Enrique Campillo creyó que los papeles a que se refería dicha persona particular eran un nuevo requerimiento del abogado para tratar sobre su deuda con el demandante, con quien ya estaba de acuerdo: y que no obstante todo lo expuesto la corte municipal declaró con lugar la-moción sobre apertura de rebeldía y anuló y dejó sin efecto la sentencia y admitió las alegaciones del demandado para que el caso fuera re-suelto por sus méritos.
La petición de certiorari fué jurada y en vista de los he-chos que contiene entendemos que la corte inferior abusó de su poder discrecional cuando se negó a expedir el auto interesado, por lo que su resolución debe ser revocada.
El Juez Asociado Sr. Wolf no intervino en la resolución de este caso.